The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1 – 19 are currently pending.

Priority
This application 16/847,608, filed 04/13/2020, is a continuation of 15/822,298, filed 11/27/2017, now U.S. Patent 10,624,879.  15/822,298 is a continuation of 15/214,768, filed 07/20/2016, now U.S. Patent 9,827,231. 15/214,768 is a continuation of PCT/KR2014/005512, filed 06/23/2014.  PCT/KR2014/005512 claims foreign priority to 10-2014-0032242, filed 03/19/2014.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 – 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 – 19 of US patent 10,624,879.
Although the instant claims and the claims of the US patent are not identical, they are not patentably distinct from each other.  The instant claims and the claims US patent 10,624,879 each recite a solution composition comprising the same ingredients: 10,624,879 further comprise each of disodium edetate, sodium benzoate, acesulfame potassium or sucralose.
The difference between the instant claims and the claims of the US patent is that the instant claims further limit the liquid solution to a method of treatment for cleaning the colon comprising orally administering to a subject an effective amount of said solution while the US patent discloses a method of treatment for cleaning the colon as a use of the claimed liquid solution (see: Sun Pharmaceutical Ltd. V. Eli Lilly and Co. 95 USPQ2d at page 1800, 1st paragraph, “a claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use”).

Claims 1 – 6, 10 and 12 – 16 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 – 13 of US patent 9,827,231.
The instant and US patent claims each recite a liquid composition comprising the same ingredients: sodium picosulfate, magnesium oxide, citric acid and malic acid in the same ratios.  A difference between the instant claims and the claims of the US patent is that the US patent claims specifically recite a “pharmaceutical liquid composition” wherein the instant claims recite that the pharmaceutical composition is a solution (i.e. a composition in liquid form) (instant Claim 1) or a liquid (instant Claim 11).  Absent a 
The instant claims and the claims of the US patent each claim embodiments to the same pH range (4.1 to 5.4), and alkalizing agent (pH adjuster) and sodium hydroxide and a sweetener.  
The difference between the instant claims and the claims of the US patent is that the instant claims further limit the liquid solution to a method of treatment for cleaning the colon comprising orally administering to a subject an effective amount of said solution while the US patent discloses a method of treatment for cleaning the colon as a use of the claimed liquid solution (see: Sun Pharmaceutical Ltd. V. Eli Lilly and Co. 95 USPQ2d at page 1800, 1st paragraph, “a claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use”).
Claims 7 – 9, 11, 17 – 19 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 – 13 of US patent 9,827,231, as applied to the rejection of Claims 1 – 6, 10 and 12 – 16 and 20 above, in view of Handbook of Pharmaceutical Excipients Sixth Edition, Edited by RC Rowe, PJ Sheskey and ME Quinn; Pharmaceutical Press (2009).
As discussed above Claims 1 – 5, 9, 11 – 14 and 18 are obvious over Claims 1 – 13 of US patent 9,827,231.  The claims of the US patent claim a liquid composition further comprising a stabilizer, a preservative or a sweetener, but do not render obvious a pharmaceutical liquid composition further comprising each of disodium edetate, sodium benzoate, acesulfame potassium or sucralose.

Handbook of Pharmaceutical Excipients teaches disodium edetate is used as a chelating agent in a wide range of pharmaceutical preparations, typically at concentrations between 0.005 and 0.1% w/v and forms stable water-soluble complexes (chelates; i.e. a ‘stabilizer’) with alkaline earth and heavy-metal ions (page 243).  
Handbook of Pharmaceutical Excipients teaches sodium benzoate is used primarily as an antimicrobial preservative in cosmetics, foods, and pharmaceuticals. It is used in concentrations of 0.02–0.5% in oral medicines, 0.5% in parenteral products and its preservative efficacy is best seen in acidic solutions (pH 2–5), said pH significantly overlapping with that instantly claimed.  
Handbook of Pharmaceutical Excipients teaches sucralose (pages 701 – 703) is used as a sweetening agent in beverages, foods, and pharmaceutical applications. It has a sweetening power approximately 300–1000 times that of sucrose and has no aftertaste. It has no nutritional value, is non-carcinogenic, does not promote dental caries, and produces no glycemic response.  
Handbook of Pharmaceutical Excipients teaches acesulfame potassium is used as an intense sweetening agent in cosmetics, foods, beverage products, table-top sweeteners, vitamin and pharmaceutical preparations, including powder mixes, tablets, and liquid products.  It enhances flavor systems and can be used to mask some unpleasant taste characteristics.
prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the liquid pharmaceutical composition claimed by the US patent to further comprise each of the stabilizer disodium edetate, the preservative sodium benzoate, and a sweetener acesulfame potassium or sucralose.
One would have been motivated to do so, with a reasonable and predictable expectation of success because Handbook of Pharmaceutical Excipients teaches said excipients are recognized in the liquid pharmaceutical composition art to confer the functions generically claimed in the US patent.  Specifically: 1) disodium edetate stabilizes alkaline earth metal ions (which include magnesium, present in magnesium oxide); 2) sodium benzoate is an antimicrobial preservative in oral medicines, with a preservative efficacy is best seen at a pH range that overlaps with that instantly claimed; and 3) sucralose and acesulfame potassium are widely used sweetening agents in pharmaceutical preparations, including liquid products, enhances flavor systems and can be used to mask some unpleasant taste characteristics.
The difference between the instant claims and the claims of the US patent is that the instant claims further limit the liquid solution to a method of treatment for cleaning the colon comprising orally administering to a subject an effective amount of said solution while the US patent discloses a method of treatment for cleaning the colon as a use of the claimed liquid solution (see: Sun Pharmaceutical Ltd. V. Eli Lilly and Co. 95 USPQ2d at page 1800, 1st paragraph, “a claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use”)
Conclusion
Claims 1 – 21 are rejected.  No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS HEYER/Primary Examiner, Art Unit 1628